UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  January 30, 2006

                                        Before

                          Hon. RICHARD D. CUDAHY, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge


No. 04-1996

UNITED STATES OF AMERICA,                         Appeal from the United States District
              Plaintiff-Appellee,                 Court for the Northern District
                                                  of Indiana, South Bend Division.
      v.
                                                  No. 3:03 CR 83
ERIC J. JOHNSON
             Defendant-Appellant.                 Robert L. Miller, Jr., Chief Judge.




                                      ORDER


       Eric Johnson pleaded guilty to possession with intent to distribute more than
50 grams of cocaine base. He raised only one issue on appeal before this court, which
was whether his Sixth Amendment rights were violated when he was sentenced to 210
months in prison under the then-mandatory Sentencing Guidelines. We directed a
limited remand pursuant to the procedures set forth in United States v. Paladino, 401
F.3d 471 (7th Cir. 2005). The district court has informed us that it would impose the
same sentence under the now-advisory Guidelines. In so doing, the district court
clearly and thoroughly evaluated all of the factors under 18 U.S.C. § 3553 and
determined that Johnson’s “stunning criminal record,” “the need for the sentence to
No. 04-1996                                                                     Page 2



reflect the seriousness of the offense and to provide just punishment and to promote
respect for the law, [and] the need to protect the public from Mr. Johnson” justify his
sentence of 210 months, the bottom of the properly calculated sentencing range.

        Sentencing ranges properly calculated under the Guidelines are presumptively
reasonable, see United States v. Mykytiuk, 415 F.3d 606 (7th Cir.2005). Both Johnson
and the government had the opportunity to file memoranda about the reasonableness
of Johnson’s sentence, in light of the district court’s statement. The government took
advantage of that invitation, arguing that the sentence is reasonable, particularly in
light of Johnson’s criminal history and the amount of crack he possessed (87.53 grams).
Johnson did not file a response and therefore has not rebutted the presumption of
reasonableness. Nor does our independent review suggest that the sentence is
unreasonable.

      The judgment is therefore AFFIRMED.